USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1267                        MICHAEL L. LARKIN,                      Plaintiff, Appellant,                                v.                    JOHN J. MARSHALL, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. Robert E. Keeton, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Michael L. Larkin on brief pro se.     Nancy Ankers White, Special Assistant Attorney General andRobert Palumbo, Counsel on brief for appellees.November 18, 1998                                                                                                               Per Curiam.  After carefully reviewing the briefs and    record on appeal, we affirm the judgment below on the well    reasoned decision of the district court.  Prison officials may    adopt restrictive policies needed to preserve security and    discipline.  Wood v. Clemons, 89 F.3d 922, 928 (1st Cir. 1996).     Limiting access to facilities during the regularly-scheduled    periods at issue or during occasional emergencies is not cruel    and unusual punishment.  According to the record, the    disciplinary actions were adequately justified by non-    retaliatory considerations.  Gomes v. Fair, 738 F.2d 517 (1stCir. 1984).                Affirmed.  Loc. R. 27.1.                                                                                   -2-